Exhibit 10.38

PROMISSORY NOTE

$250,000,000

 

Charlotte, North Carolina

 

 

October 2, 2006

FOR VALUE RECEIVED, the GMH COMMUNITIES, LP, having an address at 10 Campus
Boulevard, Newtown Square, Pennsylvania  19073, as maker (individually and
collectively, as the context may require, “Borrower”), hereby, jointly and
severally, unconditionally promise to pay to the order of WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association having an office at 301
South College Street, Charlotte, North Carolina 28288, as payee (“Lender”), or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of Two Hundred Fifty Million and 00/100 Dollars
($250,000,000), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Applicable Interest
Rate, and to be paid in accordance with the terms of this Note and that certain
Loan Agreement, dated the date hereof, between Borrower and Lender (the “Loan
Agreement”).  All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.


ARTICLE 1 – PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and on the
dates specified in Article II of the Loan Agreement, and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date (or such earlier date as may be
required pursuant to Section 2.3.2(c) of the Loan Agreement).


ARTICLE 2 – DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due (after the expiration of any applicable notice and grace periods)
or if not paid on the Maturity Date or on the happening of any other Event of
Default and in addition, upon any such occurrence, Lender shall be entitled to
receive interest on the entire unpaid principal sum at the Default Rate pursuant
to the terms of the Loan Agreement.  This Article 2, however, shall not be
construed as an agreement or privilege to extend the date of the payment of the
Debt, nor as a waiver of any other right or remedy accruing to Lender by reason
of the occurrence of any Event of Default.


ARTICLE 3 – LOAN DOCUMENTS

This Note is secured by the Pledge Agreement, the Guaranty, the Security
Instruments and the other Loan Documents.  All of the terms, covenants and
conditions contained in the Loan Agreement, the Security Instruments, the
Guaranty, the Pledge Agreement


--------------------------------------------------------------------------------


and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.


ARTICLE 4 – SAVINGS CLAUSE

This Note and the Loan Agreement are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. 
If, by the terms of this Note, the Loan Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.


ARTICLE 5 – NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


ARTICLE 6 – WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind (except
to the extent expressly provided in the Loan Documents).  No release of any
security for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by any Person
other than Lender shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, and any other Person
who may become liable for the payment of all or any part of the Debt, under this
Note, the Loan Agreement or the other Loan Documents.  No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents.  If
Borrower is a partnership, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the

2


--------------------------------------------------------------------------------


individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability, except as expressly set forth in the Loan Agreement.  If Borrower
is a corporation, the agreements contained herein shall remain in full force and
be applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternate or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder, except as
expressly set forth in the Loan Agreement.  If Borrower is a limited liability
company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the members comprising the limited
liability company, and the term “Borrower” as used herein, shall include any
alternate or successor limited liability company, but any predecessor limited
liability company and their members shall not thereby be released from any
liability, except as expressly set forth in the Loan Agreement.  (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
corporation or limited liability company which may be set forth in the Loan
Agreement, the Security Instruments or any other Loan Document.)  If Borrower
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several.


ARTICLE 7 – TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights, liabilities and
obligations herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred; provided, however, Borrower shall continue making payments due
under this Note to the Lender named herein until Borrower has received notice of
such transferee and upon receipt of such notice, Borrower shall commence making
payments due under this Note to such transferee.


ARTICLE 8 – GOVERNING LAW

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.


ARTICLE 9 – NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE 10 – SEVERABILITY

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under Applicable Laws, but if any such
provision of this Note

3


--------------------------------------------------------------------------------


shall be prohibited by or invalid under Applicable Laws, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

GMH COMMUNITIES, LP, a Delaware limited partnership

 

 

 



By:

GMH Communities GP Trust, a Maryland real estate investment trust, its General
Partner

 

 

 

 

 

By: /s/ Joseph Macchione

 

 

 

Name: Joseph Macchione

 

 

Title: Vice President & Secretary

 


--------------------------------------------------------------------------------